FILED IN       "
        RECEIVED IN                                                          The Courtof Appeals
      The Court ot Appeals
          Sixth District                                                          Sixth District
                                          IN    THE
         JUL 0 7 21115
                             SIXTH     COURT        OF     APPEALS               JUL 0 7 2015
 ^ lexark.ana, Texas .          •    TEXARKANA/TEXAS
 Debra Autrey, Clerk                                                         Texarkana, Texas
RANDY      DALE BARNETT,                                                   Debra K. Autrey, Clerk
           Appellant/Pro se,

Vs.                                                      APPEAL    CASE   NO .06-15-0020-CV

                                                         TRIAL    COURT   CASE   NO.84100
JERRY      COYLE,
       Appellee.


             MOTION TO WITHDRAW NOTICE OF APPEAL



TO THE HONORABLE JUDGE AND/OR JUDGES OF SAID COURT:

      Comes Now/Randy Dale Barnett*Appellant in Pro se and files

this his Motion to Withdraw Notice of Appeal/and will show the

Court:


                                               I.


      Appellant/is an indigent prisoner/and lacks the means to con

tinue to pursue this appeal.

                                          II.


  After researchinq the case law,in this case Appellant concludes

that to burden the Court further would be                           frivolous and unnecess

ary in the interest of the party's involved .fe*Ur p./7*frtg> a*k? Lucg,
                                          III.


      Appellant wholly agrees to withdraw the appeal in this case

and is sure that Appellee would not contest the withdrawal.

                                       ' PRAYER


   WHEREFORE PREMISES,considered/Appellant prays this Court grant

this Motion to withdraw the appeal in the above Civil Action.




                                                                                               Pro     se
                      UNSWORN   INMATE    DECLARATION


I/Randy Dale Barnett/hereby declare under penalty of perjury

that the foregoing motion to      withdraw this appeal is true and

correct   to the best of my knowledge/I         am an      incarcerated inmate

in the Telford Unit    of   TDCJ-ID/located'in New Boston/Bowie County/

Texas.


Signed this thelS day of June/2015.              X               &&w<$£r
                                                     RANDX^DALE BARNETT
                                                     TDCJ-ID#1648039
                                                     Telford    Unit
                                                     3899 State Hwy 98
                                                     New Boston/Texas        75570




                            CERTIFICATE    OF   SERVICE


I/Randy Dale Barnett/*hereby certify that a true and correct carbon

copy of the foregoing has been sent via U.S.Mail to Appellee*Mr.
Jerry Coyle/at :Coyle Law Firm*P-0.Box 1138 ,Paris/Texas 75460.

Signed this theZS^day of June,r2015.
                                                     RANDY
                                                     TDCJ-lD#    1648039
                                                     Telford    Unit
                                                     3899 State Hwy 98
                                                     New   Boston/Texas
                                                                           75570